NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       JUN 23 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 TELLY ALEXANDER HEATH,                            No.      15-35211

                   Plaintiff-Appellant,            D.C. No. 2:13-cv-01875-MA

    v.
                                                   MEMORANDUM*
 GREG JONES; et al.,

                   Defendants-Appellees,

  and

 JOAN BARTON,

                   Defendant.

                     Appeal from the United States District Court
                              for the District of Oregon
                     Malcolm F. Marsh, District Judge, Presiding

                                Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Telly Alexander Heath, an Oregon state prisoner, appeals pro se from the

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s summary judgment in his 42 U.S.C. § 1983 action alleging Eighth

Amendment violations. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we

affirm.

      The district court properly granted summary judgment because Heath failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his serious mental health needs by housing him in the

Disciplinary Segregation Unit, Intensive Management Unit, or Behavioral Health

Unit. See Toguchi, 391 F.3d at 1057-60 (a prison official is deliberately

indifferent only if he or she knows of and disregards an excessive risk to an

inmate’s health). Further, Heath failed to raise a genuine dispute of material fact

as to whether his placement in these units denied him the “minimal civilized

measure of life’s necessities.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981).

      Heath’s motion for appellees’ default is denied.

      AFFIRMED.




                                         2                                      15-35211